       Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 1 of 16



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JOHN WILLIAMS, et al.,                       )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           )         CASE NO. 1:17-cv-408-GMB
                                             )
NICHOLAS HICKOX and                          )
ROW EQUIPMENT, INC.,                         )
                                             )
      Defendants.                            )

                     MEMORANDUM OPINION AND ORDER

      Plaintiffs John Williams, Terri Smith, and M.H. filed this suit against Defendants

Nicholas Hickox and Row Equipment, Inc. (“Row”), asserting claims of negligence;

wantonness;    negligent/wanton    hiring,       training,   supervising,   and   retention;

negligent/wanton entrustment; and negligent/wanton maintenance, operation, service

and/or repair. Doc. 14. Pursuant to 28 U.S.C. § 636(c), the parties consented to have a

magistrate judge conduct the proceedings in this case. Docs. 25 & 26. Pending before the

court are Defendants’ Motion for Partial Summary Judgment (Doc. 35) and Plaintiffs’

Motions to Strike Defendants’ Motion for Partial Summary Judgment on the Wantonness

Claims or to Consider Plaintiffs’ Supplemental Evidence/Arguments. Doc. 47. After

consideration of the parties’ submissions, the applicable law, and the record as a whole,

the court concludes that the Motion for Partial Summary Judgment is due to be GRANTED

in part and DENIED in part, that the Motion to Strike is due to be DENIED, and that the

Motion to Consider New Evidence is due to be GRANTED.
        Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 2 of 16



                           I. JURISDICTION AND VENUE

       The court has subject-matter jurisdiction over the claims in this action pursuant to

28 U.S.C. § 1332. The parties do not contest personal jurisdiction or venue, and the court

finds adequate allegations to support both.

                             II. STANDARD OF REVIEW

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “The purpose of summary judgement is to separate real,

genuine issues from those which are formal or pretended.” Tippens v. Celotex Corp., 805

F.2d 949, 953 (11th Cir. 1986). “Only disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute of

material fact is genuine only if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id. at 248.

       The moving party “always bears the initial responsibility of informing the district

court of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits,

if any, which it believes demonstrate the absence of a genuine [dispute] of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks

omitted). In responding to a properly supported motion for summary judgment, the

nonmoving party “must do more than simply show that there is some metaphysical doubt

as to the material fact.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). Indeed, the nonmovant must “go beyond the pleadings” and submit

                                                2
        Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 3 of 16



admissible evidence demonstrating “specific facts showing that there is a genuine [dispute]

for trial.” Celotex, 477 U.S. at 324 (internal quotation marks omitted). If the evidence is

“merely colorable, or is not significantly probative, summary judgment may be

granted.” Anderson, 477 U.S. at 249 (citations omitted).

       When a district court considers a motion for summary judgment, it “must view all

the evidence and all factual inferences reasonably drawn from the evidence in the light

most favorable to the nonmoving party, and must resolve all reasonable doubts about the

facts in favor of the nonmovant.” Rioux v. City of Atlanta, Ga., 520 F.3d 1269, 1274 (11th

Cir. 2008) (citation and internal quotation marks omitted). The court’s role is not to “weigh

the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Anderson, 477 U.S. at 249. “If a reasonable fact finder evaluating

the evidence could draw more than one inference from the facts, and if that inference

introduces a genuine issue of material fact, then the court should not grant summary

judgment.” Allen v. Bd. of Pub. Ed. for Bibb Cnty., 495 F.3d 1306, 1315 (11th Cir.

2007) (citation omitted). Importantly, if the nonmovant “fails to adduce evidence which

would be sufficient . . . to support a jury finding for [the nonmovant], summary judgment

may be granted.” Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1370

(11th Cir. 1997) (citation omitted).

                           III. FACTUAL BACKGROUND

       Resolving all factual inferences in favor of Plaintiffs, the nonmovants, the facts are

as follows.

       On February 28, 2017 around 5:30 a.m., Plaintiff John Williams was driving to work

in Dothan, Alabama in his four-door Toyota Corolla sedan. Docs. 41-3 at 14 & 35-6.

                                             3
        Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 4 of 16



Family members Terri Smith and M.H. were riding in the car along with Williams. Doc.

41-3 at 14. The weather was clear and the road was dry. Doc. 35-4. Williams was driving

about 65 miles per hour. Doc. 41-3 at 18.

       Earlier that morning around 2:00 a.m., commercial vehicle driver Hickox departed

from Mississippi bound for Patterson, Georgia. Doc. 41-2 at 12–13. Driving a tractor-

trailer rig consisting of a tractor and an empty lowboy trailer, Hickox eventually pulled

behind Williams’ Corolla. Doc. 35-5. Hickox’s employer, Row, owned both the tractor

and the trailer. Doc. 35-4 at 3. Hickox accelerated to within ten feet of the Corolla before

swinging out into the left lane in order to pass Williams. Doc. 41-3 at 18. Hickox then

activated his right turn signal as he moved back into the right lane. Doc. 41-2 at 14. As he

did so, he struck the Corolla with his tractor (Doc. 41-2 at 14), forcing the Corolla onto the

shoulder of the road. Doc. 41-3 at 18. Williams attempted to regain the highway, but was

prevented from doing so when Hickox’s trailer struck his car—the second impact between

Hickox’s tractor-trailer and Williams’ Corolla. Doc. 41-3 at 18.

       Hickox did not stop after the collision, so Williams maneuvered back onto the road

and followed Hickox for about a mile and a half before Hickox finally pulled over. Doc.

41-3 at 19. Hickox admitted to Williams that he knew that he struck his vehicle, but said

that he could not stop because he needed to use the restroom. Doc. 41-3 at 19.

       Row had hired Hickox in 2017. Docs. 41-1 at 20 & 35-8. At the time he was hired,

he had a valid Commercial Driver’s License (“CDL”). Doc. 41-2 at 7. Though Hickox had

not accumulated any driving violation points on his record at the time of the accident, he

once had been charged with Driving Under the Influence (“DUI”), had received two tickets

for traffic violations, and had been involved in one accident. Doc. 41-2. A few months

                                              4
        Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 5 of 16



after the collision with Williams, on July 16, 2017, Hickox was charged with a second DUI

and a related speeding ticket. Doc. 41-2 at 7.

       Following the collision, Row completed an internal accident investigation report.

Doc. 47-1. One question in the report asked, “What corrective actions can be taken to

prevent recurrence?” In response, Hickox’s supervisor indicated that Hickox “will ensure

he makes necessary stops instead of trying to get to a specific stop and make sure he gets

enough rest regardless if his body naturally wakes him.” Doc. 47-1 at 3. Another question

asked, “What corrective actions have been taken to prevent recurrence?” Here, the report

reveals that Hickox was reprimanded for not using extreme caution and for not getting

enough rest. Doc. 47-1 at 3.

                                    IV. DISCUSSION

       Before the court can evaluate the merits of the pending Motion for Partial Summary

Judgment, the court addresses Plaintiffs’ challenge to the argument and evidence offered

in support of the summary judgment motion.

A.     Plaintiffs’ Motions

       Plaintiffs move to strike the partial summary judgment motion as to their claims of

wantonness. Alternatively, Plaintiffs request that the court consider new evidence on the

issue of wantonness.

       1.     Motion to Strike

       Plaintiffs request that the court impose sanctions on Defendants for the attempted

spoliation of Row’s accident investigation report and for the actual spoliation of Hickox’s

driver logs. Doc. 47 at 8. Plaintiffs argue that the appropriate sanction is either to strike

the motion for summary judgment as to the wantonness claims or to allow the jury to draw

                                             5
        Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 6 of 16



an adverse inference of wantonness from Defendants’ spoliation. Doc. 47 at 10. Spoliation

is “the intentional destruction, mutilation, alteration, or concealment of evidence.”

Morrison v. Veale, 2017 WL 372980, at *2 (M.D. Ala. Jan. 25, 2017) (internal citation and

quotation omitted). “In a case of classic spoliation, the offending party purposefully and

wrongfully destroyed evidence he knew was supportive of the interest of his opponent.”

Story v. RAJ Properties, Inc., 909 So. 2d 797, 804 (Ala. 2005).

       Although federal law governs the imposition of spoliation sanctions, federal courts

may look to state law for guidance. See Ray v. Ford Motor Co., 792 F. Supp. 2d 1274, 1279

(M.D. Ala. 2011). The Alabama Supreme Court analyzes five factors when considering a

request for spoliation sanctions, see id., but, of course, the court first determines whether

spoliation actually has occurred. Veale, 2017 WL 372980, at *5. If there has been

spoliation, the court must then find that the spoliator acted in bad faith before imposing

sanctions. Id. Whether to impose sanctions is a matter left to the discretion of the district

court, see Serra Chevrolet, Inc. v. General Motors Corp., 446 F.3d 1137, 1147 (11th Cir.

2006), but the burden of proof falls on the party seeking the sanction. Veale, 2017 WL

372980, at *5.

       Plaintiffs have not met this burden of proof. As to Hickox’s log book, Plaintiffs

have not shown that spoliation occurred. Although Plaintiffs promptly asked Defendants

to preserve the log, and Defendants have not been able to produce the log in discovery,

Plaintiffs have not developed any evidence that Defendants acted in bad faith or

intentionally destroyed it. On this showing, sanctions are not warranted.

       Plaintiffs also have not carried their burden of proof as to the accident investigation

report, which now has been produced in discovery—albeit out of time and with little

                                              6
        Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 7 of 16



explanation for its earlier omission.      At a fundamental level spoliation requires the

destruction of evidence, not a delay in its production. At any rate, even if the delay in

production could be considered “attempted spoliation,” as Plaintiffs argue, the most

appropriate sanction on the present showing would be to allow Plaintiffs to supplement

their summary judgment response with the information contained in the report, which they

have done. The court will consider the investigation report and Plaintiffs’ supplemental

argument in resolving the partial motion for summary judgment. The Motion to Strike

(Doc. 47), however, is due to be denied.

       2.     Motion to Consider New Evidence

       Plaintiffs request that this court consider the newly disclosed accident investigation

report. Defendants do not object to this request, nor do any appropriate grounds for

objection appear in the record before the court. Plaintiffs’ Motion to Consider New

Evidence (Doc. 47) is due to be granted.

B.     Defendants’ Motion for Partial Summary Judgment

       Plaintiffs allege that Hickox is liable for his own negligence and wantonness, that

Row is vicariously liable for Hickox’s negligence and wantonness, and that Row is directly

liable for its own negligent supervision and entrustment. Doc. 41 at 19. Because Hickox’s

and Row’s purported negligence and wantonness are questions of substantive law, the court

will apply Alabama law to determine whether Defendants are entitled to summary

judgment. See Hanna v. Plumer, 380 U.S. 460, 465 (1965) (recognizing that “federal courts

are to apply state substantive law and federal procedural law”).

       1.     Wantonness Claims

       Defendants contend that they are entitled to summary judgment on Plaintiffs’

                                              7
        Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 8 of 16



wantonness claims because Hickox did not act with a conscious disregard for the rights

and safety of others. Doc. 35 at 8. In response, Plaintiffs argue that a reasonable jury could

return a verdict for wantonness based primarily on the evidence that Hickox (1) drove

without getting enough rest (Doc. 47 at 2), (2) did not look in his mirrors before changing

lanes (Doc. 41 at 4), and (3) attempted to leave the scene of the collision without stopping.

Doc. 41-3 at 19. “To hold a defendant liable for wanton conduct in Alabama, a plaintiff

must establish a high degree of culpability.” Craft v. Triumph Logistics, Inc., 107 F. Supp.

3d 1218, 1220 (M.D. Ala. 2015). Alabama defines wantonness as conduct that is carried

on with a reckless or conscious disregard of the rights or safety of others. Askew v. R & L

Transfer, Inc., 676 F. Supp. 2d 1298, 1302 (M.D. Ala. 2009); Ala. Code § 6-11-20(b)(3).

“[W]antonness requires conduct undertaken with knowledge of the existing conditions and

with consciousness that injury will likely result.” Griffin v. Modular Transp. Co., 2014 WL

896627, at *2 (N.D. Ala. March 6, 2014) (citing Ex parte Essary, 992 So. 2d 5, 9 (Ala.

2007)). “While negligent conduct is characterized by inattention, thoughtlessness, or

heedlessness, and a lack of due care, wantonness is characterized by a conscious act.” Id.

(internal quotations and citations omitted). “Determining defendants’ knowledge and

consciousness does not require direct proof and may rest on reasonable inferences drawn

from the circumstances.” Griffin, 2014 WL 896627, at *2 (citing Klaber v. Elliott, 533 So.

2d 576, 579 (Ala. 1998)).

       Here, the most significant factor weighing against summary judgment is the

evidence that Hickox may have been drowsy at the time of the accident. Under Alabama

law, it may be wanton misconduct if, after experiencing drowsiness and fatigue, a driver

continues to drive and then falls asleep. Lankford v. Mong, 214 So. 2d 301, 302 (Ala. 1968).

                                              8
        Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 9 of 16



This type of wanton conduct is marked by “diminished alertness, where a driver is alleged

to have had a consciousness or awareness of sleepiness, tiredness, and fatigue but continued

to drive with reckless indifference to the consequences.” Welch v. Time Well Spent Express

LLC, 2016 WL 5462716, at *4 (N.D. Ala. Sept. 29, 2016) (citing Tew v. Jones, 417 So. 2d

146 (Ala. 1982)). “Thus, the requisite knowledge for the imposition of liability in such

cases is a realization of the premonitory symptoms of sleep.” Id. (internal quotation and

citation omitted). That realization need not be shown by direct proof, but “may be made

to appear, like any other fact, by showing circumstances from which the fact or actual

knowledge is a legitimate inference.” Tew, 417 So. 2d at 147.

       However, a truck-driver’s work schedule or the amount of sleep he had the night

before an accident is not in and of itself indicative of drowsiness. See Tew, 417 So. 2d at

147. Instead, there must be sufficient evidence to support a reasonable inference that the

driver continued to drive in reckless disregard of the premonitory symptoms of sleep. Glass

v. Clark, 100 So. 3d 1074, 1083 (Ala. Civ. App. 2012). As an example, in Gunnells v.

Dethrage, 366 So. 2d 1104, 1106 (Ala. 1979), where the jury found the driver to be wanton

during a late-night trip, the driver testified that he “might have had a little bit of

drowsiness.” The driver also told emergency personnel that he had dozed off two or three

times before the accident. Id.

       Similarly, in Costrides v. Miller, 374 So. 2d 1335, 1339 (Ala. 1979), the Alabama

Supreme Court found that there was sufficient circumstantial evidence for the plaintiff’s

wantonness claim to be decided by a jury. In Costrides, the defendant driver slept for seven

and a half hours during the night before the accident. Id. In the three preceding days, he

slept for only five hours each night. Id. On the night of the accident, he remarked to one

                                             9
       Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 10 of 16



of his passengers that he was tired, and that passenger volunteered to drive. Id. The driver

took the passenger up on the offer temporarily, but later turned down a different

passenger’s offer to drive. Id. The court determined that this evidence was sufficient to

present the question of wantonness to the jury. Id.

       Likewise, in Stanford v. McDaniel, 2008 WL 11422598, at *5 (N.D. Ala. Jan. 22,

2008), the district court held that the plaintiff presented substantial evidence from which a

jury could infer wantonness. In Stanford, the defendant employees worked for a moving

company. Id. at *1. On the morning of the accident, they drove to Springfield, Missouri,

and spent seven to nine hours loading a family’s possessions down three or four flights of

stairs and onto the moving truck. Id. at *2. They left Springfield between 9:00 p.m. and

11:00 p.m. to drive to Birmingham, Alabama, and the accident occurred around 6:30 a.m.

Id. at *5. Both employees denied any memory of the accident, and claimed the other was

driving at the time. Id.

       Here, there is sufficient evidence for a jury to infer that Hickox consciously

disregarded the premonitory symptoms of sleep. In his deposition, Hickox estimated that

he departed around 2:00 a.m. or 2:30 a.m. on the day of the accident. Doc. 41-2 at 13. He

testified that he typically slept six to seven hours per night. Doc. 41-2 at 13. The accident

occurred early in the morning, around 5:30 a.m. Doc. 41-2 at 13. In addition, after the

close of discovery Defendants disclosed Row’s accident investigation report, which

included a recommendation that Hickox should make sure to get sufficient rest before

driving, implying that Row’s own investigation found that Hickox was fatigued at the time

of the collision. On this record, Plaintiffs have presented sufficient evidence for a

reasonable jury to find that Hickox wantonly disregarded his fatigue.          Moreover, a

                                             10
       Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 11 of 16



reasonable jury could conclude that Hickox’s decisions to change lanes without first

looking in his mirror and to flee the scene despite knowing he had collided with Plaintiffs’

vehicle underscore the recklessness of his conduct. Summary judgment is due to be denied

as to the wantonness claims.

       2.     Negligent/Wanton Hiring, Training, Supervision, Retention, and
              Entrustment Claims

       To succeed on the hiring, training, supervision, and retention claims, Plaintiffs must

show that (1) Hickox was incompetent, (2) that Row knew about the incompetence or

would have learned about the incompetence had it exercised due and proper diligence, and

(3) proximate causation. See Armstrong Bus. Servs., Inc. v. AmSouth Bank, 817 So. 2d 665,

682 (Ala. 2001); Johnson v. Brunswick Riverview Club, Inc., 39 So. 3d 132, 140 (Ala.

2009). Similarly, the entrustment claims require proof of (1) an entrustment (2) to an

incompetent person, (3) with knowledge that the person is incompetent, (4) proximate

causation, and (5) damages. See Halford v. Alamo-Rent-A-Car, 921 So. 2d 409, 412 (Ala.

2005); Buckentin v. SunTrust Mortg. Corp., 928 F. Supp. 2d 1273, 1288 (N.D. Ala. 2013);

Hester v. Brown, 512 F. Supp. 2d 1228, 1238 (M.D. Ala. 2007). Hickox’s incompetence

is thus a prerequisite for both sets of claims, but Plaintiffs have not produced sufficient

evidence of his incompetence.

       “Incompetence is defined as the state or fact of being unable or unqualified to do

something.” Craft, 107 F. Supp. 3d at 1224 (citing Halford, 921 So. 2d at 1100). In the

context of motor vehicle collisions, “[e]vidence of incompetence must bear on the ability

to properly drive a vehicle.” Trinidad v. Moore, 2016 WL 4267951, at *2 (M.D. Ala. Aug.

11, 2016). The plaintiff must show that the driver to whom the defendant entrusted the


                                             11
       Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 12 of 16



vehicle was unable or unlikely to have operated the motor vehicle with reasonable safety

due to one of several characteristics, including general incompetence or habitual

negligence. See id. (internal citation and quotation omitted).

       Alabama law does not, however, demand perfection from commercial drivers. “The

law requires that a driver have had a demonstrated ability to properly drive a vehicle; it

does not require that he have a record completely free of mistake.” Askew v. R & L Transfer,

Inc., 676 F. Supp. 2d 1298, 1303 (M.D. Ala. 2009). For example, the individual defendant

in Askew had been a professional tractor-trailer driver for more than nine years. Id. at 1303.

Several years prior to working for the defendant employer, the employee had worked as a

driver for another company. Id. In those nine years, he was issued two moving violations

and was involved in four minor accidents, but he held a valid CDL. Id. The court decided

that the “blemishes on an otherwise clean professional driving record do not amount, under

the law, to incompetence.” Id. Consequently, the court granted summary judgment to the

defendants because the plaintiff could not establish incompetence. Id.

       Similarly, in Pryor v. Brown & Root USA, Inc., 674 So. 2d 45, 52 (Ala. 1995), the

defendant driver was charged with a DUI ten years before the subject accident. Id. at 51.

In exchange for attending an alcohol education class, he was given probation or a deferred

adjudication. Id. In the five years preceding the accident, he received two speeding tickets.

Id. The driver had never been involved in a car accident. Id. The Alabama Supreme Court

held that the plaintiff did not present enough evidence to create a question of material fact

as to the driver’s competence and affirmed summary judgment on the plaintiff’s negligent

entrustment claim. Id. at 52.

       As another example, in Craft, 107 F. Supp. 3d at 1225, the court found a driver not

                                             12
         Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 13 of 16



to be legally incompetent despite several traffic violations and a previous collision. The

driver in Craft had a speeding ticket, a tag violation, a seatbelt violation, and a failure-to-

stop citation. Id. at 1224. The driver also received an overweight ticket while driving his

commercial vehicle. Id. Years before, he had been involved in a car accident. Id. However,

he had a valid CDL and had worked for several years as commercial truck driver. Id. The

court found that the diverse circumstances of the various traffic violations undercut a

finding of habitual negligence amounting to incompetence. Id. at 1225.

        Here, Hickox obtained his CDL in 2010 and it was valid at the time of the accident.

Doc. 35-8 at 4. When he was hired by Row, he had no accumulated points for driving

violations. Doc. 35-4. His previous employer informed Row that Hickox was an excellent

employee with a safe driving history. Doc. 35-8 at 14. However, back in 2001, Hickox had

received a DUI charge while driving his personal pickup truck. Doc. 41-2 at 7. He attended

a DUI class as a result. Doc. 41-2 at 7. Hickox also was involved in a head-on collision in

2007 while driving an all-terrain vehicle. Doc. 41-2 at 9. In 2015, he received a citation

for failing to obey a traffic control device in Florida. Doc. 41-2 at 8. Hickox received a

speeding ticket in 2016 while driving an 18-wheeler log truck. Doc. 41-2 at 8. Thus, before

the collision here, Hickox had accumulated one DUI and two traffic violations, and had

been involved in one accident during his entire driving career—both personal and

professional.1

1
  A few months after the subject collision, on July 16, 2017, Hickox was charged with a second DUI and a
speeding ticket. Doc. 41-2 at 7. Plaintiffs argue that Hickox’s post-collision driving infractions prove that
Row was negligent or wanton in entrusting the tractor-trailer to Hickox on February 28, 2017. See Doc. 41
at 22. However, the three cases they offer for this proposition do not support it. The first, Redmond v. Self,
90 So. 2d 238, 242 (Ala. 1956), did not relate to post-collision conduct. In the second, Mason v. New, 475
So. 2d 854, 856 (Ala. 1985), the trial court had excluded a letter reflecting that the driver, Sandra New,
failed a written driving examination three times prior to the relevant collision and once afterwards. On


                                                     13
         Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 14 of 16



        While Hickox did not have a perfect driving record, the blemishes on his record do

not amount to general incompetence or habitual negligence under Alabama law. Like the

driver in Pryor, Hickox’s DUI occurred more than a decade before he struck Plaintiffs’

vehicle. And though Hickox has three violations and one accident on his record, like the

driver in Craft, the diverse circumstances of these violations cut against a finding of

incompetence. Furthermore, like the competent driver in Askew, whose nine-year record

of commercial driving included two moving violations and four minor accidents, Hickox

had been driving professionally for almost seven years with few moving violations. Under

Alabama law, Plaintiffs have not presented sufficient evidence to create a dispute of fact

as to whether Hickox was legally incompetent to operate a vehicle safely. Accordingly,

summary judgment is appropriate on both Plaintiffs’ negligent/wanton entrustment claim

and their negligent/wanton hiring, training, supervision, and retention claim.

        3.       Negligent/Wanton Maintenance, Operation, Service and/or Repair Claims

        Plaintiffs do not oppose summary judgment as to the maintenance, operation,

service, or repair claims (Doc 41 at 2), but the mere fact that a motion for summary

judgment is unopposed does not relieve the court of its obligation to consider the merits of

the motion. U.S. v. One Piece of Real Property Located at 5800 SW 74th Ave., Miami, Fla.,


appeal the plaintiff argued “that the evidence that Sandra had failed her driver’s test three times and had no
license at the time of the accident was probative of her incompetency and therefore should have been
admitted,” but he did not claim that the trial court improperly excluded the post-collision failed test. Id. As
a result, the Alabama Supreme Court held only that the “evidence of Sandra’s lack of a driver’s license and
three-time failure of her driver’s license test prior to the accident, although not conclusive, was probative
of her possible inexperience and lack of skill, and, therefore, should have been admitted.” Id. Finally, in
the third, Big 3 Motors v. Hawie, 895 So. 2d 349, 351 (Ala. Civ. App. 2004), the Court of Civil Appeals
did not consider the evidence of the driver’s incompetence on appeal because the “sole argument regarding
the sufficiency of the evidence as to negligent entrustment [was] that no evidence was presented indicating
that any officer or agent of the company entrusted the company vehicle to [the driver] on March 7, 2000,
or that any officer or agent of the company knew that [he] was driving the vehicle that day.”


                                                      14
       Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 15 of 16



363 F.3d 1099, 1101 (11th Cir. 2004). The district court need not conduct a sua sponte

review all of the evidentiary materials on file at the time the motion is granted, but must

ensure that the motion itself is supported by evidentiary materials and must review all of

the evidentiary materials submitted in support of the motion for summary judgment. Id. at

1101–02. Accordingly, the court will review the evidentiary materials presented by

Defendants in accordance with Rule 56 of the Federal Rules of Civil Procedure.

       Under Rule 56, the party asking for summary judgment “always bears the initial

responsibility of informing the district court of the basis for its motion, and identifying

those portions of the ‘pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any,’ which it believes demonstrate the absence of a

genuine issue of material fact.” Celotex, 477 U.S. at 323. The movants meet this burden

by presenting evidence showing that there is no dispute of material fact, or by showing that

the nonmoving party has failed to present evidence in support of some element of its case

on which it bears the ultimate burden of proof. Id. at 322–24.

       In the instant case, Defendants have met this burden. They have articulated several

bases for summary judgment as to Plaintiffs’ claims, supporting the motion with the

Alabama Uniform Traffic Crash Report (Doc. 35-4), photos from the accident scene (Doc.

35-5), photos of both vehicles (Doc. 35-6), and deposition testimony. Docs. 35-7 & 35-9.

       Once the moving party has met its burden, Rule 56(e) of the Federal Rules of Civil

Procedure “requires the nonmoving party to go beyond the pleadings and by [its] own

affidavits, or by the ‘depositions, answers to interrogatories, and admissions on file,’

designate ‘specific facts showing that there is a genuine issue for trial.’” Celotex, 477 U.S.

at 324. If the adverse party does not so respond, summary judgment, if appropriate, shall

                                             15
       Case 1:17-cv-00408-GMB Document 52 Filed 05/31/19 Page 16 of 16



be entered against the adverse party. Fed. R. Civ. Pro. 56(e).

       By failing to respond to the motion for summary judgment as to the maintenance,

operation, service, or repair claim, Plaintiffs have failed to meet their burden under Rule

56. Further, the court has reviewed the evidentiary materials submitted by Defendants and

finds no question of fact as to any material issue raised by Defendants as a ground for

summary judgment. Accordingly, summary judgment is appropriate as to these claims.

                                   V. CONCLUSION

       For the foregoing reasons, it is ORDERED that:

       1.     Plaintiffs’ Motion to Strike (Doc. 47) is DENIED;

       2.     Plaintiffs’ Motion to Consider New Evidence (Doc. 47) is GRANTED;

       3.     Defendants’ Motion for Partial Summary Judgment (Doc. 35) is DENIED as

to Plaintiffs’ wantonness claims; and

       4.     Defendants’ Motion for Partial Summary Judgment (Doc. 35) is GRANTED

as to all other claims.

       DONE this 31st day of May, 2019.




                                             16
